Citation Nr: 1622837	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-26 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

3.  Entitlement to an initial rating, in excess of 0 percent, for hallux valgus of the right great toe.

4.  Entitlement to an initial rating, in excess of 0 percent, for hallux valgus of the left foot great toe.

5.  Entitlement to an initial rating in in excess of 10 percent for left knee arthritis.

6.  Entitlement to an increased rating, in excess of 0 percent, for hemorrhoids, status post hemorrhoidectomy.  




REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from June 2006 and February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The Board finds that the AOJ substantially complied with the September 2010 Board remand order in obtaining VA examinations to address the Veteran's headaches, sleep disorder, bilateral hallux valgus, and hemorrhoids, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of entitlement to an to an initial rating in in excess of 10 percent for left knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran had frequent severe headaches in service and post-service.

2.  Currently diagnosed headaches, to include migraine headaches, had their onset in service.  

3.  The Veteran has currently diagnosed sleep apnea; no other sleep disorders have been diagnosed.  

4.  Sleep apnea was diagnosed post-service in 2005 and was not incurred in service.

5.  Symptoms of sleep impairment secondary to service-connected major depressive disorder are contemplated by the Veteran's assigned rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.

6.  The Veteran does not have a diagnosis of chronic fatigue syndrome or a disorder manifested by chronic fatigue due to undiagnosed illness within the meaning of 
38 C.F.R. § 3.317.  

7.  The Veteran has mild to moderate hallux valgus of the right and left feet with x-ray evidence of degenerative joint disease the first metatarsophalangeal (MTP) toe joints and in mid-foot joints, bilaterally.  The Veteran had limited, painful motion to no active range of motion in the great toe of either foot, and had symptoms of pain, stiffness, and swelling in the feet.   

8.  Hemorrhoids, with a history of hemorrhoidectomy in 2002, are manifested by itching, pain, and bleeding with bowel movements, but are not large or thrombotic or irreducible with excess redundant tissue evidencing frequent recurrence.



(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches, to include migraine headaches, have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for sleep apnea have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for hallux valgus with arthritis of the right great toe have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015). 

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for hallux valgus with arthritis of the left great toe have been met.  
38 U.S.C.A.  §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).

5.  The criteria for an increased rating, in excess of 0 percent, for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds VCAA notice letters dated in July 2005, February 2006, and October 2007 provided adequate preadjudicatory notice to the Veteran.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the record includes VA and private treatment records, VA authorized examinations and opinions, August 2014 and October 2014 disability evaluations submitted by the Veteran, and lay evidence.  

The Board finds that the AOJ substantially complied with a September 2010 Board remand order in obtaining VA authorized examinations and opinions to address the Veteran's claims for service connection and to address the increased rating claims on appeal.  The Board finds that the VA authorized examinations and opinions obtained in October 2007, October 2011, February 2012, and August 2015 are adequate because the examinations were performed by medical professionals, and the opinions were based on a review and discussion of the evidence of record and history and symptomatology from the Veteran, and the Board finds that physical examinations are sufficient for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, because the Board is granting service connection for headaches, to include migraine headaches, the Board finds that no additional notice or development is necessary to address that claim.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


(CONTINUED ON NEXT PAGE)


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Migraine headaches and sleep apnea are not "chronic diseases" listed under 
38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Headaches

The Veteran has a current diagnosis of migraine headaches, as established by October 2011 and February 2012 VA authorized examinations.  

The Veteran contends, in an August 2007 statement, that he experienced severe migraines and headaches throughout service.  He contends that headaches are due to a head injury in service.  In support of his contention, in September 2009, he submitted copies of service treatment records showing injury and treatment for a fracture of the jaw in June 1984 and treatment for a corneal abrasion after being hit in the face in September 1976.  He contends in a May 2010 statement that headaches are related to the explosion of a simulator round in his face.  

The Veteran is competent to provide statements identifying the onset of headaches in service as his claimed headaches are capable of lay observation.  While service treatment records do not identify specific treatment for headaches in service, on a June 1991 retirement examination, the Veteran reported having a history of frequent, severe headaches.  On a May 1991 VA examination completed, around the same time as the Veteran's separation from service, he also identified complaints of headaches.  The Board notes that the Veteran had 20 years of active service, and thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that he has provided credible evidence identifying the onset of frequent and severe headaches in service.

The Veteran reported that he continued to have headaches post-service and identified private treatment for headaches since service separation in various authorizations for the release of private treatment records.  Available private treatment records show that the Veteran was treated for a migraine in 2004.   

During an October 2011 VA authorized examination, the Veteran reported a 35-year history of headaches dating back to service.  The Veteran was diagnosed with migraine headaches.  In a  February 2012 supplemental medical opinion the examiner opined that it was less likely than not that the current migraine headache condition was etiologically related to service, reasoning that no diagnosis of a headache condition was rendered at the time of the Veteran's retirement physical and there was no documented diagnosis, treatment, or complaint of a headache condition during his active duty service, though he referenced a history of headaches noted on the retirement exam.  The examiner also reasoned that due to the common nature of nonspecific headaches, he was unable to establish a connection between the current migraine headaches and service.  

The Board finds that the February 2012 medical opinion does not adequately consider lay evidence of headaches in service, which the Veteran is competent to identify.  While the VA authorized examiner indicated that there was not sufficient evidence to support a nexus between migraine headaches and service, he did not indicate whether common headaches identified in service, nonetheless, represented a chronic disability, and did not sufficiently address the Veteran's own lay statements identifying the onset of severe headaches and migraine-type headaches in service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

 Because the Board finds that the Veteran has provided competent and credible lay evidence identifying the onset of headaches in service, resolving reasonable doubt in his favor, the Board finds that diagnosed headaches, to include migraine headaches, are etiologically related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Service Connection Sleep Apnea

The Veteran contends that he has a current sleep disorder and sleep apnea, which are related to service.  In a July 2005 statement, the Veteran contends that he has insomnia due to an undiagnosed illness.  The Veteran also contends in an August 2007 statement that his claimed sleep disorder is due to and aggravated by a service-connected psychiatric disorder.  

VA and private treatment records show that the Veteran has currently diagnosed sleep apnea; however, no other sleep disorders have been diagnosed and a diagnosis of insomnia is not shown by the record.

The Veteran has identified a history of difficulty with sleeping or "insomnia' which he dates back to service, and he has identified difficulty with sleeping in relation to his service-connected psychiatric disorder.  The Board finds that the Veteran is credible in identifying a history of poor sleep and a January 1994 Gulf War examination, shows that the Veteran reported having frequent trouble sleeping shortly after service separation.

The Board finds that sleep apnea was diagnosed post-service in 2005 and was not incurred in service.  While the Veteran is competent to identify symptom of poor sleep in service, he is not competent to relate currently diagnosed sleep apnea to poor sleep hygiene in service, particularly where the record includes a 2002 sleep study, which failed to diagnose sleep apnea.  A sleep study conducted by Costal Carolina ENT in December 2002 shows that the Veteran did not have obstructive sleep apnea.  The physician stated that the Veteran did not possess good sleep hygiene; however, it was not due to obstructive sleep apnea at that time.  Based on this medical evidence, the Board finds that the Veteran's history of poor sleep was not attributable to obstructive sleep apnea, prior to the diagnosis of sleep apnea.  

A February 2005 treatment report noted that the Veteran had previously documented sleep apnea, and he was fitted with a CPAP.  The referenced sleep study, however, was not associated with the treatment report.  The Veteran's primary care physician, Dr. R.B. noted in February 2005 and March 2005 that the Veteran had a diagnosis of sleep apnea.  

Treatment records from the Columbus Regional Health System show that the Veteran had another sleep study in June 2006 to evaluate the Veteran's obstructive sleep apnea.  The impression was that the Veteran showed no evidence of significant obstructive sleep apnea syndrome with the use of a CPAP.  

VA treatment records dated in 2007 and 2008 show that the Veteran carried a diagnosis of obstructive sleep apnea.  An October 2011 VA authorized examination noted that the Veteran reported a six year history of sleep apnea.  An August 2014 disability evaluation completed by Dr. R.B., the Veteran's primary care physician shows that the Veteran had a diagnosis of obstructive sleep apnea, most recently identified during an October 2007 sleep study.  

The weight of the evidence shows that the Veteran was diagnosed with sleep apnea, in 2005, 14 years after service separation, with the diagnosis confirmed in subsequent sleep studies.  Sleep apnea was not diagnosed by sleep study prior to 2005 and a December 2002 sleep study shows that the Veteran did not have obstructive sleep apnea at that time, nor was poor sleep at that time attributable to sleep apnea.  For these reasons, the Board finds that sleep apnea was not incurred in service.  

The Board finds that the Veteran does not otherwise have a sleep disorder and sleep apnea is not shown to be related to service.  While the Veteran contends that he had symptoms of insomnia related to service, a sleep disorder, other than sleep apnea, has not been diagnosed.  An October 2011 VA authorized examination shows that the Veteran has diagnosed sleep apnea, but the examiner indicated that he could not provide an opinion with regard to whether sleep apnea was etiologically related to service without resort to mere speculation, reasoning that there was no documentation of this condition in the Veteran's service treatment records.  The Board finds that the opinion is adequate as the VA examiner provided reasons and bases for the opinion based on the absence of findings related to sleep apnea or a chronic sleep disorder in service.  The Board finds that the evidence of record does not otherwise tend to related sleep apnea symptoms of poor sleep reported in service.  

The Veteran also contends that he has insomnia secondary to his service-connected psychiatric disorder.  The Veteran is currently service-connected for major depressive disorder.  VA treatment records show that the Veteran has identified symptoms of sleep impairment in conjunction with his mental health treatment, and the Board finds that the Veteran is credible in identifying such symptoms.  Insomuch as the Veteran contends that he has difficulty sleeping or insomnia related to his service-connected psychiatric disorder, the Board finds that symptoms of "chronic sleep impairment" secondary to service-connected major depressive disorder are contemplated by the rating criteria under 38 C.F.R. § 4.130, Diagnostic Code 9434.    

The Veteran also contends that he has a sleep disorder due to an undiagnosed illness.  Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, VA shall pay compensation to a Persian Gulf veteran who exhibits "objective indications of chronic disability resulting from an illness or combination of illnesses" manifested by one or more signs or symptoms provided that such disability (i) became manifest either during active duty in the Southwest Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2011, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A Persian Gulf Veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d) (2015). 

Effective on March 1, 2002, the term "chronic disability" was revised to "qualifying chronic disability," to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2015); see also 38 U.S.C.A. §§ 1117, 1118 (West 2015). 

The Board notes that the Veteran's DD Form 214 shows that he served in Southwest Asia during the Gulf War.  Thus, the Board finds that the Veteran had active military service in the Southwest Asia Theater of operations and is a Persian Gulf War Veteran.  See 38 C.F.R. § 3.317(d).  The Veteran has claimed that he has a sleep disorder related to service in the Persian Gulf.  Based on a review of the evidence, however, the Board finds that the record does establish a current diagnosis of chronic fatigue syndrome or a disorder manifested by chronic fatigue due to undiagnosed illness within the meaning of 38 C.F.R. § 3.317.  While a diagnosis of sleep apnea is shown by the record, as well as symptoms of poor sleep related to the Veteran's psychiatric disorder, VA authorized examinations, and VA and private treatment records do not establish a diagnosis of chronic fatigue syndrome within the meaning of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  

The weight of the evidence shows that sleep apnea was not incurred in service, does not establish a nexus between currently diagnosed sleep apnea and service, and the Veteran does not have a currently diagnosed sleep disorder outside of sleep apnea.  While the Veteran has symptoms of chronic sleep impairment related to his service-connected major depressive disorder, the Board find that this symptom is contemplated by the Veteran's current rating under 38 C.F.R. § 4.130, Diagnostic Code 9434, and does not represent a separately diagnosed disability for which service connection may be granted.  For these reasons, the Board finds that service connection for a sleep disorder, to include sleep apnea, is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that symptoms related to the Veteran's hallux valgus and hemorrhoids have not changed in severity over the course of the appeal period to warrant a staged rating.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Initial Rating for Hallux Valgus

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5280 provides ratings for hallux valgus, unilateral.  Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for hallux valgus, operated with resection of the metatarsal head, or for hallux valgus that is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015). 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

The Veteran is service-connected for hallux valgus in both feet.  The February 2008 rating decision which granted service connection for hallux valgus of the right great toe and left great toe (claimed as arthritis in the foot) noted x-ray findings of bilateral hallux valgus deformities and degenerative changes in the first MTP joints of both feet in service.  Thus, the Board finds that a rating based on hallux valgus with arthritis is for consideration.  

An October 2007 VA authorized examination shows that the Veteran reported having a diagnosis of gout of both foot.  Foot symptoms included pain, located at the right and left great toe, stiffness, and swelling.  A physical examination revealed tenderness in the right and left foot without painful motion.  The Veteran had active motion in the MTP joints of right and left great toe.  The Veteran had a slight limp, and there was pes planus present.  There was a slight degree of valgus present, bilaterally, which could not be corrected by ambulation.  There was no forefoot/midfoot malalignment, and the Achilles tendon revealed good alignment.  Pes cavus, hammer toes, Morton's metatarsalgia, and hallux rigidus were not present.  The Veteran had hallux valgus present bilaterally.  Standing was limited to 15 to 30 minutes, and he was able to walk a mile.  The Veteran used orthotic shoe inserts.  X-rays of the feet showed degenerative joint disease of both MTP joints of the great toes, osteoarthritis of the talonavicular joints, and minimal hallux valgus deformity to the first MTP joints bilaterally.  

VA treatment records dated in 2007 showed limited, painful first MTP joint motion and moderate hallux valgus bilaterally.  

An October 2011 VA authorized examination shows that the Veteran reported pain and swelling in the great toes, bilaterally.  He reported that he had not had surgery for hallux valgus.  On physical examination, there was no active motion in the MTP joint of the right or left great toe.  Alignment of the Achilles tendon was normal bilaterally.  Pes planus, pes cavus, Morton's metatarsalgia, and hallux rigidus were not present in either foot.  The Veteran had hallux valgus of the right and left foot.  The degree of angulation was moderate, bilaterally, with no resection of the metatarsal head.  X-rays of the right and left foot showed degenerative joint disease and mild hallux valgus of the first MTP joint.  Degenerative joint disease was also noted at multiple tarso-metatarsal and mid-foot joints.

An October 2014 Disability Benefits Questionnaire, completed by the Veteran's private physician's office, shows that the Veteran had diagnosed hallux valgus in the right foot and pes planus with pain in both feet.  Right foot hallux valgus was stated to be mild or moderate in degree.  There was no history of surgery.  

VA treatment records dated in 2014 and 2015 show that the Veteran had complaints of pain and tenderness in the first MTP joints bilaterally.  He had swelling of the first and second MTP joints consistent with a diagnosis of gout in February 2015 and also had a diagnosis of plantar fasciitis.  

The Board finds, in this case, that a compensable rating is not warranted under the provisions of Diagnostic Code 5280 where the Veteran's hallux valgus has not been operated on with resection of the metatarsal head, and is not of a severity equivalent to amputation of the great toe.  Id.  VA treatment records, VA examinations, and an October 2014 Disability Benefits Questionnaire show that the Veteran has mild to moderate hallux valgus, bilaterally, without a history of operation or resection of the metatarsal head.  The weight of the evidence shows that hallux valgus is at most moderate in degree and is not of a severity equivalent to amputation of the great toe.  For these reasons, the Board finds that hallux valgus in the right great toe and left great toe, with arthritis, do not approximate a 10 percent rating under Diagnostic Code 5280 at any time during the appeal period.  

The Board finds that the Veteran's hallux valgus with evidence of degenerative joint disease may be rated as analogous to an other foot injury under Diagnostic Code 5284.  The Veteran's hallux valgus of both the right and left foot is shown to involve x-ray evidence of arthritis.  VA examinations show that the Veteran's foot disability results in painful motion with limited, painful motion in the first MTP joints in 2007, and no active range of motion in the first metatarsophalangeal joints, bilaterally, during an October 2011 VA examination.  X-rays show that arthritis affects the joints of the mid foot as well, and the Veteran had objective evidence of tenderness in the bilateral feet, swelling, and limitations to standing and walking due to his service-connected foot disability.  Accordingly, the Board finds that a 10 percent evaluation is warranted for hallux valgus with arthritis of the right foot, as analogous to a moderate foot injury under Diagnostic Code 5284.  The Board finds that a 10 percent evaluation is warranted for hallux valgus with arthritis of the left foot, as analogous to a moderate foot injury under Diagnostic Code 5284.  The Board has considered the Veteran's functional loss due to pain, swelling, and stiffness in assigning the separate 10 percent evaluations for hallux valgus.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

The Board finds that a higher 20 percent evaluation is not warranted where the Veteran's hallux valgus is not shown by objective medical evidence to be analogous to a moderately severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284. The Veteran's hallux valgus limits the Veteran's ability to walk for more than a quarter a mile or standing in excess of 15 to 30 minutes; however, the Veteran's hallux valgus has been assessed, at most, as moderate in degree, and the Veteran's pain symptoms are managed with medication and the use of orthotic shoe inserts.  His disability has not resulted in the need for surgical intervention.  For these reasons, the Board finds that the Veteran's disability does not more nearly approximate a rating based on a moderately severe foot injury of either the right or the left foot.  

A separate or higher evaluation is not available under other provisions of the diagnostic code.  Although the Veteran has pes planus, he is not service connected for his pes planus nor is pes planus shown to be associated with his hallux valgus. Therefore, a rating under Diagnostic Code 5276 is not warranted.  The Board notes that that Diagnostic Codes 5279, 5282 and 5283 are not for application in the instant case because there has been no objective finding of anterior metatarsalgia, hammer toe, or nonunion or malunion or the tarsal or metatarsal bones secondary to hallux valgus.

Diagnostic Code 5003 directs that degenerative should be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.   In this case, a rating based on limitation of motion of the joints of the foot is being assigned under Diagnostic Code 5284.  In addition to the applicable schedular criteria, under 38 C.F.R. §§ 4.40, 4.45, and 4.59, VA is required to consider whether an increased evaluation could be assigned on the basis of functional loss due to pain or weakness to the extent that any such symptoms are supported by adequate pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOPGCPREC 9-98 held that DeLuca could apply to Diagnostic Code 5284 depending on the nature of the foot injury concerned.  VA General Counsel precedent opinions are binding on the BVA.  38 U.S.C.A. § 7104(c) (West 2015); 38 C.F.R. § 14.507 (2015).  However, the Veteran's assigned 10 percent evaluations under Diagnostic Code 5284, in this case, are based on objective findings of limitation of motion and painful motion.  An additional rating under Diagnostic Code 5003 or under 38 C.F.R. §§  4.40, 4.45, and 4.59, would therefore constitute impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Increased Rating for Hemorrhoids

The Veteran is in receipt of a 0 percent disability rating for hemorrhoids.  The Veteran contends in June 2007 and August 2007 statements that hemorrhoids caused stool leakage and frequent bleeding with bowel movements, with blood in the stool.

Diagnostic Code 7336 addresses hemorrhoids, external or internal.  A 0 percent rating is assigned with mild or moderate hemorrhoids.  A 10 percent rating is assigned with large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned with persistent bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114 (2015).

After a review of all the evidence, lay and medical, the Board finds that the Veteran's hemorrhoids, with a history of hemorrhoidectomy in 2002, are manifested by itching, pain, and bleeding with bowel movements, but are not large or thrombotic or irreducible with excess redundant tissue evidencing frequent recurrence.  

Private treatment records show that the Veteran has hemorrhoids with a history of surgery in 2002.  A May 2005 VA authorized examination indicates that the Veteran reported having both internal and external hemorrhoids.  He reported having stool leakage; however, a pad was not needed.  There was no functional impairment resulting from the Veteran's hemorrhoids.  A rectal examination revealed moderate reaction of lumen.  Internal hemorrhoids were present on rectal examination and were located close to the anus and were reducible.  There was no evidence of bleeding, thrombosis was absent.  There was no evidence of frequent recurrence and the Veteran was without excessive redundant tissue.  The examiner additionally stated that hemorrhoids did not cause significant anemia or malnutrition.  

An October 2011 VA authorized examination shows that the Veteran reported symptoms of itching, swelling, and bleeding.  He had no diarrhea, pain, or perianal discharge and did not report a leakage of stool.  Hemorrhoids were constantly present.  The Veteran had a history of hemorrhoidectomy at Columbus Regional Hospital in 2002 without any residuals symptoms.  There were no functional limitations due to hemorrhoids.  The Veteran declined having rectal examination.  VA and private treatment records do not reflect current treatment for hemorrhoids.  

For the entire rating period, hemorrhoids were shown to reducible, without evidence of thrombosis, excessive redundant tissue, or frequent recurrence.  For these reasons, the Board finds that the Veteran's disability does not approximate the criteria for a compensable, 10 percent rating for hemorrhoids under Diagnostic Code 7336.  While the Veteran has reported some bleeding with bowel movements, the Board finds that this did not approximate the criteria for a higher rating based on persistent bleeding and with secondary anemia as bleeding was not shown to be persistent and no significant anemia was found during the May 2005 VA authorized examination.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board finds that an increased rating for service-connected hemorrhoids is not warranted under other potentially applicable provisions of the diagnostic code relating to the digestive system.  Although the Veteran reported having stool leakage during a May 2005 VA authorized examination and in a June 2007 lay statement, impairment of sphincter control was not identified on rectal examination in the May 2005, and, significantly, the Veteran reported having no perianal discharge and did not report a leakage of stool on a more recent October 2011 VA authorized examination.  Medical evidence of record does not otherwise demonstrate that hemorrhoids have resulted in impairment of sphincter control, and the October 2011 VA authorized examiner indicated that the Veteran had no residual symptoms from a 2002 hemorrhoidectomy.  VA and private treatment records do not reflect treatment or complaints related to impairment of sphincter control secondary to hemorrhoids at any time during the appeal period, and while an updated rectal examination may have been helpful in identifying such impairment, the Veteran declined a rectal examination during the October 2011 VA examination.  For these reasons, the Board finds that a separate rating under Diagnostic Code 7332, (rectum and anus, impairment of sphincter control) is not warranted.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332 (2015).
  
Because the preponderance of the evidence is against the appeal for increased rating for hemorrhoids, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the entire rating period, the symptomatology and impairment caused the Veteran's hallux valgus and hemorrhoids are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for the feet based on hallux valgus, providing compensable ratings only if the disability is severe or operated on with resection of the metatarsal head.  In this case, the Board has rated the Veteran's disability of hallux valgus with arthritis as analogous to a moderate foot injury, with consideration of the Veteran's limitation of motion and function in the great toes and feet, to include as due to flare-ups of pain, weakness, fatigability, and higher ratings are available based on moderately severe or severe injuries to the foot.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected hallux valgus with arthritis, and referral for consideration of an extraschedular evaluation is not warranted.  With regard to the Veteran's hemorrhoids, the Board finds that the Veteran's symptoms of itching, pain, and bleeding with bowel movements are considered as part of his diagnosis, and VA examinations show no functional impairment due to hemorrhoids.  Higher ratings are available where hemorrhoids are shown to be large or thrombotic or irreducible with excess redundant tissue evidencing frequent recurrence, which is not the case here.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected hemorrhoids in the absence of any functional impairment.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, and this includes the effect of his disability on occupational or daily functioning.  While the record shows that the Veteran is currently unemployable due a combination of service-connected disabilities, the Board finds that this is adequately considered by his current TDIU rating.  In the absence of exceptional factors associated with service-connected bilateral hallux valgus and hemorrhoids, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of the Veteran's service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Service connection for headaches, to include migraine headaches, is granted.

Service connection for a sleep disorder, to include sleep apnea, is denied.

An initial 10 percent rating is granted for hallux valgus with arthritis of the right great toe.

An initial 10 percent rating is granted for hallux valgus with arthritis of the left great toe.

An increased rating, in excess of 0 percent, for hemorrhoids is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2015).  

In September 2009, the Veteran submitted a number of authorizations to obtain private treatment records in support of his claims, and these included private treatment records from Dr. Komander and Dr. Simmons for current treatment of the left knee.  Records from Dr. Komander and Dr. Simmons are not of record, and it does not appear that any efforts have been made to obtain these records.  Accordingly, the Board finds that a remand is necessary to obtain the outstanding private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  If found to be sufficient, the AOJ should use the authorizations provided by the Veteran, received in September 2009, to obtain private treatment records from Dr. Komander and Dr. Simmons addressing the Veteran's left foot disability.  Otherwise, the AOJ should obtain updated authorizations and should attempt to obtain the identified private treatment records. 

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


